Citation Nr: 1526066	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus, including as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, tinnitus is secondary to service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Private treatment records, VA examination reports, and the Veteran's lay evidence establish that the Veteran has a current diagnosis of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  In his November 2011 claim application the Veteran reported an onset date of 1995 for both bilateral hearing loss and tinnitus.  Reports made by the Veteran to private and VA medical personnel also place the onset of tinnitus symptoms in the 1990s.

Following an April 2000 private evaluation, the examining Ear, Nose & Throat specialist assessed "tinnitus due to a bilateral, high-frequency, sensorineural hearing loss."  Notably, this assessment was made relatively close in time to the onset of tinnitus symptoms, and long before the Veteran filed a claim for disability benefits.

The January 2012 VA examiner opined that the Veteran's tinnitus is less likely than not caused by his military noise exposure because its onset occurred twenty years after separation from service.  This opinion fails to address the theory of secondary service connection.  In a September 2014 addendum opinion, a different VA audiologist opined that the Veteran's tinnitus is less likely than not the result of his service-connected hearing loss.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is caused by his service-connected hearing loss.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


